Walker, J.
The evidence of the juror Thompson being properly ruled out, there is not one word of evidence to support the verdict of the jury. The statement of facts is made and certified by the judge, and is, no doubt, quite as full and correct as such statements are usually made.
The verdict is not merely against the weight of evidence, but is against all the evidence.
The fact that Bear made the original entries in the books of Strauss & Co., against G. D. Jones, explained as it is by himis no evidence for the defendant Stratton.
Where credit is given to an agent, or partner acting for his firm, who does not disclose his agency at the time he contracts the debt, and the creditor afterwards discovers the agency, and that the goods were purchased for the benefit of the principaor firm, the creditor may hold the firm or principal bound for the debt.
The judgment of the District Court is reversed, and the cause remanded.
Reversed and remanded.